internal_revenue_service department of the treasury number info release date index washington dc person to contact telephone number refer reply to cc intl cor-117101-00 date date taxpayer dear taxpayer legend this replies to your letter dated date addressed to the associate chief_counsel international this refers to the telephone conversation regarding your letter of date in that conversation explained to you that the office of the associate chief_counsel international has jurisdiction over international issues and that our review of your letter does not indicate any international issue accordingly we are closing our file on your letter had with you on november sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
